2015 IL App (3d) 130955

                           Opinion filed August 26, 2015
_____________________________________________________________________________

                                        IN THE

                             APPELLATE COURT OF ILLINOIS

                                   THIRD DISTRICT

                                       A.D., 2015

THE PEOPLE OF THE STATE OF                  )       Appeal from the Circuit Court
ILLINOIS,                                   )       of the 12th Judicial Circuit,
                                            )       Will County, Illinois,
      Plaintiff-Appellant,                  )
                                            )       Appeal No. 3-13-0955
      v.                                    )       Circuit No. 12-CF-1481
                                            )
COREY REEDY,                                )
                                            )       Honorable Gerald R. Kinney,
      Defendant-Appellee.                   )       Judge, Presiding.
______________________________________________________________________________

THE PEOPLE OF THE STATE OF                  )       Appeal from the Circuit Court
ILLINOIS,                                   )       of the 12th Judicial Circuit,
                                            )       Will County, Illinois,
      Plaintiff-Appellant,                  )
                                            )       Appeal No. 3-13-0956
      v.                                    )       Circuit No. 12-CF-1480
                                            )
JESUS CHAVEZ,                               )
                                            )       Honorable Gerald R. Kinney,
      Defendant-Appellee.                   )       Judge, Presiding.
_____________________________________________________________________________

      JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
      Justice Holdridge concurred in the judgment and opinion.
      Justice Lytton specially concurred, with opinion.

                                       OPINION
¶1           Pursuant to a traffic stop, defendants, Corey Reedy and Jesus Chavez, were found in

     possession of at least 900 grams of heroin. Each was charged by indictment with unlawful

     possession of a controlled substance with intent to deliver (720 ILCS 570/401(a)(1)(D) (West

     2012)). The trial court subsequently granted dual motions to suppress the heroin. The State

     appeals, arguing that the traffic stop was lawful under the fourth amendment. We reverse.

¶2                                                 FACTS

¶3           On June 28, 2012, defendants were each charged by indictment with unlawful possession

     of a controlled substance with intent to deliver. Id. Each indictment alleged that defendants

     were found in possession of at least 900 grams of a substance containing heroin. Each defendant

     subsequently moved to suppress physical evidence, arguing that they were unlawfully seized in

     violation of the fourth amendment of the United States Constitution, and that any evidence found

     as a result of that seizure should be suppressed. A hearing on the motions was held on October

     10, 2013.

¶4           It was adduced at the suppression hearing that on June 17, 2012, Deputy Robert Denny

     and Sergeant Joe Boers were working patrol for the Will County sheriff's department's gang

     suppression unit. Denny and Boers were parked on the shoulder of the entrance ramp from

     Route 53 to northbound Interstate 55. At approximately 12 p.m., the officers observed a white

     Buick enter onto the ramp. On two occasions the car's passenger-side tires completely crossed

     over the solid white fog line on the right side of the road. According to Denny, on at least one of

     these occasions, the tires remained over the fog line for a period of four or five seconds. Denny

     also testified that the latter of these two occasions occurred once the car was fully onto the

     interstate, but admitted that he indicated in his report that both instances occurred on the entrance

     ramp.


                                                       2
¶5          Denny and Boers effectuated a traffic stop. The officers exited their cruiser; Denny

     approached the driver's side of the Buick while Boers approached the passenger. Denny

     requested identification and proof of insurance from the driver, whom he identified as Reedy.

     Reedy produced the documents immediately, but Denny observed that Reedy's hand was shaking

     as Reedy handed the documents to him. Denny testified that while he initially believed that the

     driver may have been intoxicated due solely to the multiple veers over the fog line, this suspicion

     was immediately dispelled upon his contact with Reedy. Boers requested identification from the

     passenger, Chavez, who produced it immediately. Denny retrieved Chavez's license, and then

     returned to the cruiser to run the names through the Law Enforcement Agencies Data System

     (LEADS). Denny testified that only "[a] couple of minutes" had elapsed from the time he

     approached the Buick to the time he returned to his cruiser with the licenses.

¶6          While Denny ran the names through LEADS, Boers remained at the passenger side of the

     Buick. Boers asked defendants if there were any weapons in the vehicle; they responded that

     there were not. Boers then asked if there were any drugs in the vehicle. Boers observed that

     both defendants hesitated before answering "no" to the question. Denny testified that in addition

     to the hesitation, Boers relayed to him Boers' observation that Reedy looked directly at a black

     duffel bag on the front passenger-side floorboard during that hesitation.

¶7          At some point during the traffic stop, Sergeant Joel Mantia of the Will County sheriff's

     department arrived on the scene, along with a narcotics canine, Nina. Denny testified that

     Mantia arrived while he was still in the cruiser, but could not recall if he was still running the

     names through LEADS or had just finished. Denny agreed that his report indicated that Mantia

     arrived and assisted Boers while Denny was running defendants' names through LEADS. Boers




                                                       3
       could not recall precisely when Mantia arrived, but estimated that he arrived "within 2 to 3

       minutes. 3 tops."

¶8            Denny estimated that the process of running defendants' names through LEADS took

       between three and five minutes. After ascertaining that both licenses were valid and there were

       no outstanding warrants for either defendant, Denny decided that he would issue a warning ticket

       to Reedy. Denny then exited his cruiser and returned to the Buick. He did not bring his ticket

       book with him at that time.

¶9            With all three officers at the Buick, Denny asked Reedy to step out of his vehicle so that

       he could explain the traffic infraction. Mantia then requested to pat Reedy down for the purpose

       of officer safety; Reedy consented. In patting Reedy down, Mantia found $1,700 in Reedy's

       pocket. Reedy explained that he got the money from his business detailing cars. No more than

       one minute after this pat-down, Denny asked Reedy how long he had known Chavez. Reedy

       said that Chavez had previously lived in Illinois, and they had known one another for six or

       seven years.

¶ 10          While the officers spoke to Reedy, Chavez was asked to exit the vehicle. Chavez also

       consented to a pat-down. After Chavez was patted down, Denny asked Chavez where he lived.

       Chavez replied that he lived in Los Angeles and had never lived anywhere else. Denny testified

       that at some point after questioning Chavez, he returned to his cruiser to begin writing the

       warning ticket. Denny admitted that his report did not indicate that he began writing a ticket. As

       Denny returned to his cruiser, Mantia retrieved Nina. Denny estimated that "[m]aybe five

       minutes" had elapsed between his second approach to the Buick and his return to the cruiser to

       begin writing the warning ticket.




                                                        4
¶ 11             During the ensuing dog sniff of the exterior of the Buick, Nina alerted to the presence of

       narcotics. Denny testified that Mantia is a trained narcotics officer and Nina is a trained

       narcotics dog. The subsequent search of the vehicle led to the discovery of a duffel bag—found

       on the front passenger-seat floorboard—containing the heroin that stood as the basis of

       defendants' indictments. Defendants were placed under arrest. Denny testified that, according to

       the computer-aided dispatch notes, either he or Boers called for the Buick to be towed at 12:09

       a.m. Denny estimated that seven minutes had passed between his first observation of defendants'

       vehicle and defendants being placed under arrest. Boers estimated that less than 10 minutes had

       elapsed from the time the vehicle was pulled over to the time defendants were placed under

       arrest.

¶ 12             Following arguments, the trial court took the matter under advisement. On November 15,

       2013, the court granted defendants' motions to suppress. In ruling, the court stated as follows:

                        "[T]his is a situation where, I think, the officers were trying to act

                        promptly. They were trying to act within their authority to get—to

                        not delay this stop in terms of time. I think they acted to not do

                        that, but they did, and this stop quickly changed from a crossing

                        the fog line into an all-out sniff and search of the car, I guess.

                                The evidence presented at the hearing does not support the

                        actions taken by the officers in terms of the reasonable suspicion or

                        probable cause that would lead to the search of the vehicle. It's

                        just not there in this Court's analysis and opinion.

                                The time delay isn't the issue. It's the conversion of this

                        stop from one tire over the fog line to where we're going through


                                                           5
                      the bags or whatever in the car. The evidence isn't sufficient to

                      support it."

       The court later entered a written order reflecting this ruling, with reference to "reasons stated on

       record."

¶ 13          The State appeals the court's granting of defendants' motions to suppress, arguing that the

       traffic stop was not unduly prolonged in violation of the fourth amendment, and that the drugs

       should not be suppressed on any other grounds. Defendants argue that the traffic stop was

       unnecessarily prolonged and the nature of the traffic stop was fundamentally changed, both in

       contravention of the fourth amendment. Defendants also argue that the officers initially lacked

       probable cause to effectuate any traffic stop and that the State failed to prove that Nina was a

       reliable canine dog or that Nina ever alerted to the presence of narcotics.

¶ 14          On April 10, 2015, we issued an order reversing the ruling of the trial court. Eleven days

       later, the United States Supreme Court published its decision in Rodriguez v. United States, a

       case in which it concluded that "a police stop exceeding the time needed to handle the matter for

       which the stop was made violates the Constitution's shield against unreasonable seizures."

       Rodriguez v. United States, 575 U.S. ___, ___, 135 S. Ct. 1609, 1612 (2015). We subsequently

       granted defendants' petition for rehearing, and allowed both parties to rebrief the issues on appeal

       with Rodriguez in mind.

¶ 15                                               ANALYSIS

¶ 16          "In reviewing a trial court's ruling on a motion to suppress evidence, we apply a two-part

       standard of review." People v. Cummings, 2014 IL 115769, ¶ 13. Findings of fact made by the

       trial court are reviewed for clear error, and only reversed if they are against the manifest weight

       of the evidence. Id. However, the ultimate decision of whether or not suppression is warranted


                                                         6
       is a question of law that is reviewed de novo. People v. Harris, 228 Ill. 2d 222, 230 (2008). "A

       reviewing court, however, remains free to undertake its own assessment of the facts in relation to

       the issues and may draw its own conclusions when deciding what relief should be granted."

       People v. Luedemann, 222 Ill. 2d 530, 542 (2006) (citing People v. Pitman, 211 Ill. 2d 502, 512

       (2004)).

¶ 17          With this two-part standard of review in mind, we acknowledge that the trial court's

       ruling in the instant case contains ambiguities. In fact, the trial court's precise grounds for

       suppressing the evidence are disputed by the parties on appeal. Defendant argues that the trial

       court found the officers unduly prolonged the traffic stop, citing the court's comment that the

       officers "were trying to act within their authority to *** not delay this stop in terms of time. I

       think they acted to not do that, but they did." The State argues that the court explicitly found that

       the stop was not unduly prolonged, pointing to the court's statement that "[t]he time delay isn't

       the issue." Despite these and other ambiguities in the trial court's ruling, the court made no

       explicit findings of fact to which this court would owe a level of deference. We find that a close

       parsing of the court's language is, therefore, unnecessary and will proceed with review de novo.

¶ 18                                    I. Probable Cause for Traffic Stop

¶ 19          Defendant argues first that Denny and Boers lacked the probable cause needed to

       effectuate a traffic stop. Because the initial seizure of defendants was unlawful, defendants

       contend, the drugs found in the vehicle should be suppressed as the fruits of that unlawful

       seizure.

¶ 20          Both the federal and state constitutions protect citizens from unreasonable searches and

       seizures. U.S. Const., amend. IV; Ill. Const. 1970, art. I, § 6. "Temporary detention of

       individuals during the stop of an automobile by the police, even if only for a brief period and for


                                                         7
       a limited purpose, constitutes a 'seizure' of 'persons' within the meaning of this provision."

       Whren v. United States, 517 U.S. 806, 809-10 (1996). Vehicle stops are thus subject to the

       fourth amendment's reasonableness requirement. Id. at 810. "As a general matter, the decision

       to stop an automobile is reasonable where the police have probable cause to believe that a traffic

       violation has occurred." 1 Id.

¶ 21          Denny testified that defendants' vehicle crossed over the white fog line twice, causing

       him to effectuate a traffic stop. Though his report indicated that each of these instances occurred

       on the entrance ramp to the interstate, Denny testified that the second instance occurred after the

       vehicle had entered the interstate. Under the Illinois Vehicle Code, whenever any roadway has

       been divided into two or more marked lanes for traffic "[a] vehicle shall be driven as nearly as

       practicable entirely within a single lane." 625 ILCS 5/11-709(a) (West 2012).

¶ 22          Defendants contend that the traffic stop was unsupported by probable cause because the

       State failed to offer any evidence from which the court could infer that it was practicable for

       defendants' vehicle to remain in a single lane. However, it is well-settled that the defendant

       bears the burden of proof on a motion to suppress evidence. 725 ILCS 5/114-12(b) (West 2012);

       People v. Cregan, 2014 IL 113600, ¶ 23. Only if defendant makes a prima facie showing that

       the evidence was obtained in an illegal seizure does the burden shift to the State to provide

       evidence to counter the defendant's prima facie case. Id. Here, defendants neither offered nor

       induced any testimony at the suppression hearing that would tend to show that the vehicle's

              1
                  A traffic stop may also be justified under the "reasonable suspicion" standard of Terry

       (Terry v. Ohio, 392 U.S. 1 (1968)), a less exacting standard than probable cause. See Illinois v.

       Caballes, 543 U.S. 405, 415 (2005); People v. Hackett, 2012 IL 111781, ¶ 28 ("[A] traffic stop

       may be justified on something less than probable cause.").


                                                          8
       multiple breaches of the fog line were justifiable under the improper lane usage statute. Denny's

       testimony that the car breached the fog line twice, including once on the interstate, supports a

       finding that the officers did have probable cause to effectuate the traffic stop.

¶ 23          Alternatively, defendants contend that each breach of the fog line occurred on the single-

       lane entrance ramp. Accordingly, defendants argue, the actions here do not fall under the

       improper lane usage statute, which is applicable only to roadways "divided into 2 or more clearly

       marked lanes for traffic." 625 ILCS 5/11-709 (West 2012). However, Denny's testimony that

       the vehicle breached the fog line a second time once it had entered the interstate refutes this

       contention. Further, even if both breaches of the fog line had occurred on the entrance ramp,

       probable cause to effectuate the traffic stop would have nevertheless existed under section 11-

       709.1 of the Vehicle Code, which prohibits driving on the shoulder. 625 ILCS 5/11-709.1(a)

       (West 2012).

¶ 24                                       II. Execution of Traffic Stop

¶ 25          Even when a seizure is supported by probable cause, and thus initially lawful, that seizure

       may violate the fourth amendment "if its manner of execution unreasonably infringes interests

       protected by the Constitution." Illinois v. Caballes, 543 U.S. 405, 407 (2005). For example, a

       traffic stop may become unreasonable if it is prolonged beyond the time reasonably required to

       satisfy its initial purpose, or if police conduct itself independently infringes upon the seized

       individual's constitutionally protected interest in privacy. Id. at 407-08.

¶ 26                                       A. Duration of Traffic Stop

¶ 27          An otherwise lawful seizure "can become unlawful if it is prolonged beyond the time

       reasonably required" to complete the purpose of the seizure. Id. at 407. Determination of

       whether a traffic stop was unduly prolonged requires an analysis of a totality of the


                                                         9
       circumstances. People v. Cosby, 231 Ill. 2d 262, 275 (2008). Among the circumstances

       considered are the brevity of the stop and whether the police acted diligently during the stop.

       People v. Baldwin, 388 Ill. App. 3d 1028, 1034 (2009).

¶ 28          Following the directive of Caballes, courts have found that traffic stops are unduly

       prolonged in violation of the fourth amendment where police activity continues after the stop has

       been completed. E.g., People v. McQuown, 407 Ill. App. 3d 1138, 1145 (2011). In the recent

       case of Cummings, 2014 IL 115769, our supreme court held that an officer unreasonably

       prolonged a traffic stop merely by requesting a driver's license after the officer's suspicion had

       dissipated upon identifying the gender of the driver. In McQuown, a court found a traffic stop

       unduly prolonged where the "business portion" of the traffic stop lasted just more than 10

       minutes, but the officer did not request a canine until 13 minutes after that. McQuown, 407 Ill.

       App. 3d at 1145. In Baldwin, this court found that the officer was "apparently ready to conclude

       the initial purpose of the [traffic] stop" 4½ minutes into the stop, but continued to question the

       driver, made multiple unsuccessful requests for consent to search the vehicle, and eventually

       requested a narcotics canine to the scene. Baldwin, 388 Ill. App. 3d at 1035. The court held that

       the stop had been unreasonably prolonged. Id. However, in People v. Staley, 334 Ill. App. 3d
358, 367 (2002), the court found that a traffic stop lasting 18 minutes was reasonable where

       officers acted diligently and where there was no evidence that the officers attempted to extend

       the stop.

¶ 29          As in Baldwin and McQuown, many cases in which courts have found a traffic stop

       unreasonably prolonged also involve narcotics canines, and either a delay in requesting the

       canine or an extended wait prior to the canine's arrival. For example, in People v. Cox, 202 Ill.
2d 462 (2002), our supreme court found that a 15-minute lapse between the initial traffic stop


                                                        10
       and the arrival of a narcotics canine results in an unjustifiably long detention. Id. at 470 ("[T]he

       record leads us to conclude this was a routine traffic stop, which should have resulted in a

       correspondingly abbreviated detention."); 2 see also People v. Luna, 322 Ill. App. 3d 855, 859

       (2001) ("An officer may not stall at the scene of a traffic stop until a drug-sniffing dog arrives

       and creates probable cause to conduct a search of a vehicle.").

¶ 30           In the case at hand, the narcotics dog arrived on the scene of the traffic stop less than five

       minutes after the stop had been initiated and before the purpose of the stop had been completed.

       The officers then asked defendants to step out of the vehicle, an order which is lawful under the

       fourth amendment. Maryland v. Wilson, 519 U.S. 408, 414-15 (1997); Pennsylvania v. Mimms,

       434 U.S. 106, 111 (1977). Defendants then each consented to a pat-down. Defendants argue

       that these actions and the officer's questioning when defendants were out of the car served to

       unreasonably prolong the stop. 3 Denny estimated that from the time he made his second

       approach to the Buick to the time he returned to his cruiser to begin writing a warning ticket,

       only five minutes had elapsed. Of course, the amount of time spent questioning defendants

       outside of the Buick is only a subset of that five minutes. Any prolongation of the traffic stop,

       then, would be of less than five minutes.

               2
                   As the court pointed out in Harris, this proposition from Cox remains " 'good law,' "

       though Cox was overruled on other grounds by People v. Bew, 228 Ill. 2d 122 (2008). Harris,
228 Ill. 2d at 236 n.1.
               3
                   Defendants also argue that Denny's decision not to bring his ticket book with him upon

       his second approach to the Buick unreasonably prolonged the stop. However, we find that

       reasonable officer safety concerns would motivate an officer in Denny's position to approach a

       stopped vehicle with his hands unencumbered.


                                                          11
¶ 31           Further, we find it compelling that Mantia and his narcotics canine arrived on the scene

       almost immediately. Under Caballes, officers do not need independent reasonable articulable

       suspicion of drug-related activity in order to perform a dog sniff pursuant to an ordinary traffic

       stop. Caballes, 543 U.S. at 409. The dog sniff of the Buick was thus an inevitability as soon as

       Mantia arrived, and no questions of defendants were designed or required to reach that result.

¶ 32           In Muehler v. Mena, 544 U.S. 93, 101 (2005), the Supreme Court found that asking

       questions unrelated to the purpose of a seizure was not unlawful so long as the questioning did

       not extend the time the defendant was detained. See also Arizona v. Johnson, 555 U.S. 323, 333

       (2009) ("An officer's inquiries into matters unrelated to the justification for the traffic stop, this

       Court has made plain, do not convert the encounter into something other than a lawful seizure, so

       long as those inquiries do not measurably extend the duration of the stop."). Here, though the

       questioning by Denny and Mantia momentarily delayed the dog sniff, the record does not

       indicate that these questions unreasonably extended the amount of time defendants were

       detained. Denny was in the process of writing a warning ticket when the dog alerted, and no

       evidence on the record indicates that, but for Denny's earlier questions, the ticket would have

       been completed and delivered before the alert.

¶ 33           The entire traffic stop here lasted less than 10 minutes. This is not a case where the

       officers stalled in order for a narcotics canine to arrive or to otherwise develop probable cause.

       In Cummings, our supreme court recognized that "the fourth amendment does not draw a bright

       line forbidding all police actions that could prolong a traffic stop even momentarily."

       Cummings, 2014 IL 115769, ¶ 19. Given the extremely short duration of the stop and the

       diligence of the officers executing that stop, including Mantia's prompt arrival on the scene, we

       find that the traffic stop in question was not unreasonably prolonged.


                                                         12
¶ 34          The Supreme Court's recent decision in Rodriguez does not dictate a different result. In

       that case, Police Officer Morgan Struble stopped the vehicle driven by Dennys Rodriguez after

       observing the vehicle veer onto the shoulder of the highway. Rodriguez, 575 U.S. at ___, 135 S.

       Ct. at 1613. Struble collected identification from Rodriguez and his passenger, Scott Pollman.

       Id. at ___, 135 S. Ct. at 1613. Struble then began to question Pollman "about where the two men

       were coming from and where they were going." Id. at ___, 135 S. Ct. at 1613. Struble called for

       a second officer and began writing a warning ticket to Rodriguez for driving on the shoulder of

       the road. Id. at ___, 135 S. Ct. at 1613.

¶ 35          Struble returned to Rodriguez's vehicle to deliver the written warning. Id. at ___, 135 S.

       Ct. at 1613. Struble explained the warning to Rodriguez and returned documents to Rodriguez

       and Pollman. Id. at ___, 135 S. Ct. at 1613. Struble testified that, at that point, Rodriguez and

       Pollman " 'had all their documents back and a copy of the written warning. I got all the reason[s]

       for the stop out of the way[,] … took care of all the business.' " Id. at ___, 135 S. Ct. at 1613.

       Struble then asked Rodriguez for permission to walk his narcotics canine around Rodriguez's

       vehicle. Id. at ___, 135 S. Ct. at 1613. When Rodriguez declined, Struble instructed him to turn

       off the ignition, step out of the vehicle, and stand in front of the patrol car to wait for the second

       officer. Id. at ___, 135 S. Ct. at 1613. When a deputy sheriff arrived, Struble conducted a dog

       sniff of Rodriguez's vehicle, which ultimately revealed a large bag of methamphetamine. Id. at

       ___, 135 S. Ct. at 1613.

¶ 36          The Supreme Court found that Struble's actions violated the Constitution's shield against

       unreasonable seizures. Id. at ___, 135 S. Ct. at 1612. It held that "[a] seizure justified only by a

       police-observed traffic violation, therefore, 'become[s] unlawful if it is prolonged beyond the




                                                         13
       time reasonably required to complete th[e] mission' of issuing a ticket for the violation." Id. at

       ___, 135 S. Ct. at 1612 (quoting Caballes, 543 U.S. at 407).

¶ 37          The Supreme Court's decision in Rodriguez did not change the law. That is, Struble's

       actions were clearly unlawful even before Rodriguez. The Court itself repeatedly emphasized

       that its opinion in Rodriguez was no more than a reiteration of the rule set forth 10 years earlier

       in Caballes. Rodriguez, 575 U.S. at ___, 135 S. Ct. at 1612 ("The Court so recognized in

       Caballes, and we adhere to the line drawn in that decision." ); see also id. at ___, 135 S. Ct. at

       1616 ("As we said in Caballes and reiterate today, a traffic stop 'prolonged beyond' [the

       completion of the mission of the stop] is 'unlawful.' " (quoting Caballes, 543 U.S. at 407)).

¶ 38          Moreover, the primary facts in Rodriguez are readily distinguished from those in the case

       at hand. In Rodriguez, Struble testified that he conducted the dog sniff after he had completed

       the mission of the stop by giving Rodriguez a warning ticket. Rodriguez, 575 U.S. at ___, 135 S.

       Ct. at 1613. Indeed, the Court was explicit that certiorari was granted to resolve a division

       among lower courts on the question "whether police routinely may extend an otherwise-

       completed traffic stop, absent reasonable suspicion, in order to conduct a dog sniff." (Emphasis

       added.) Id. at ___, 135 S. Ct. at 1614. In the present case, Denny was in the process of writing

       the ticket when the narcotics canine alerted. While the Supreme Court insisted that "[t]he critical

       question, then, is not whether the dog sniff occurs before or after the officer issues a ticket," (id.)

       it did not address the possibility that an officer may write a ticket while another officer performs

       a dog sniff. Absent any evidence that the mission of the traffic stop would have been completed

       before the dog sniff had Denny and Boers not asked questions earlier in the stop, we find that the

       officers' actions were lawful.

¶ 39                                         B. Nature of Traffic Stop


                                                         14
¶ 40          Defendants also argue that the traffic stop was conducted in an unreasonable manner

       where the officers' actions "were completely unrelated to the initial purpose of the stop."

       Defendants contend that the officers' actions—including the questioning, pat-downs, seizure of

       Reedy's property, 4 and search of the Buick—was inconsistent with a traffic stop.

¶ 41          In People v. Gonzalez, 204 Ill. 2d 220, 226-28 (2003), our supreme court found that a

       traffic stop is analogous to an investigatory stop under Terry v. Ohio, 392 U.S. 1 (1968), and thus

       analyzed the reasonableness of police conduct during a traffic stop through application of Terry's

       two-pronged inquiry. Gonzalez held that a traffic stop is lawful if: (1) the stop was justified at

       inception; and (2) the officers' actions during the course of the stop are reasonably related in

       scope to the circumstances that originally justified the stop. Gonzalez, 204 Ill. 2d at 228. The

       second prong of this inquiry, or the scope prong, itself has two parts: A traffic stop is unlawful in

       scope where: (1) the stop was impermissibly prolonged; or (2) police conduct altered the

       fundamental nature of the stop. Id. at 235.

¶ 42          However, as discussed supra, the Supreme Court held in Muehler that law enforcement

       officers may ask questions unrelated to the purpose of the initial seizure without running afoul of

       the fourth amendment. Muehler, 544 U.S. at 101. In Harris, our supreme court confirmed that

       the ruling in Muehler served to "unequivocally overrule[]" the second prong of the scope inquiry

       in Gonzalez. Harris, 228 Ill. 2d at 240. Following Harris, all that remains of the Gonzalez

       scope inquiry is the duration prong, discussed supra. Defendants' argument that the officers'

       actions in the present case were unrelated to the initial purpose of the stop therefore fails.

¶ 43                                                III. Dog Sniff

              4
                  The specific issue of the lawfulness of Mantia's seizure of the currency in Reedy's

       pocket is not raised by either party on appeal.


                                                         15
¶ 44             Defendants finally argue that the State did not provide any evidence that the narcotics

       canine used was reliable, or that it even alerted to the presence of narcotics. As a result, the

       argument proceeds, the officers did not have probable cause to search the vehicle.

¶ 45             Here, again, defendants have misconstrued the burden of proof applicable to a motion to

       suppress. It remains well-settled that the defendant bears the burden of proof on a motion to

       suppress evidence, (725 ILCS 5/114-12(b) (West 2012)), and only if defendant makes a prima

       facie showing that the evidence was obtained in an illegal seizure does the burden shift to the

       State to provide evidence to counter the defendant's prima facie case. Cregan, 2014 IL 113600,

       ¶ 23. Though Mantia was called to testify by the defense at the suppression hearing, the record

       shows that he was not asked questions on direct examination regarding Nina's reliability or

       qualifications. As defendants presented no evidence that Nina was unreliable, or even

       questioned the dog's reliability, defendants forfeited the issue. Clearly, the dog's reliability is a

       foundational issue. Defendants did not object to testimony that Nina is a trained narcotics dog.

       Defendants forfeited any objection to lack of foundation for that testimony. People v. Woods,

       214 Ill. 2d 455, 470 (2005).

¶ 46             Further, the record shows that Denny did testify that Nina alerted to the presence of

       narcotics in defendants' vehicle, contrary to defendants' argument on appeal. Indeed, Denny also

       testified that Mantia is a trained narcotics officer and that Nina is a trained narcotics canine. An

       alert by a trained narcotics canine to the presence of narcotics inside a vehicle creates probable

       cause to search that vehicle. See Florida v. Harris, 568 U.S. ___, ___, 133 S. Ct. 1050, 1057

       (2013).

¶ 47                                              CONCLUSION




                                                         16
¶ 48          For the foregoing reasons, the judgment of the circuit court of Will County is reversed,

       and this cause is remanded.

¶ 49          Reversed and remanded.

¶ 50          JUSTICE LYTTON, specially concurring.

¶ 51          I concur that the trial court erred in granting defendants' motion to suppress and that the

       matter should be reversed and remanded. I write separately to address the standard of review.

¶ 52          I do not agree that the standard of review is affected by the trial court's ambiguous ruling.

       The appropriate standard of review is de novo not because the trial court's findings of fact were

       "ambiguous," as stated by the majority, but because the trial court applied an incorrect legal

       standard in granting defendants' motion.

¶ 53          Here, the trial court found that the officers' conduct impermissibly altered the

       fundamental nature of the stop. The State, in its appeal, argues that the trial court used the

       incorrect legal standard when granting defendants' motion to suppress. The State maintains that

       the court's conclusion was improper in light of the United States Supreme Court's ruling in

       Muehler v. Mena, 544 U.S. 93, 101 (2005). I agree with the majority that, following Muehler

       and People v. Harris, 228 Ill. 2d 222, 240 (2008), all that remains of the scope inquiry is the

       duration prong. Supra ¶ 37. Since we must decide this issue as a matter of law, de novo review

       is appropriate. For that reason, I concur.

¶ 54          Defendants also maintain that the motion to suppress was properly granted because the

       officers did not have probable cause to stop the vehicle and that the narcotics canine was

       unreliable. To the extent the trial court made findings of fact relevant to these questions in

       deciding that suppression was warranted, we should defer to those findings and reverse if they

       are against the manifest weight of the evidence. Contrary to the majority's suggestion, explicit


                                                       17
findings of fact are not necessary to invoke the manifest weight standard when reviewing a

motion to suppress determination. See People v. Matthews, 357 Ill. App. 3d 1062 (2005); People

v. Rockey, 322 Ill. App. 3d 832, 841 (2001); People v. Winters, 97 Ill. 2d 151, 157 (1983). Since

the trial court did not rule on these alternative grounds for reversal, I agree that de novo is the

appropriate standard of review.




                                                18